DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7-11, 15 are subject under examination.

Allowable Subject Matter
Claims 1, 2, 7-11, 15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Prior art fails to teach the combination of “suspending MCG bearer and MCG transmission of split bearer; maintaining SCG bearer and SCG transmission of at least one of the one or more split bearers; constructing a message indicating a cause of the failure; encrypting the message based on a configuration of MCG; transmitting the message to the SCG cell via the maintained SCG transmission of the at least one of the one or more split bearer that is one type of Signaling Radio Bearers (SRB)” in addition to other limitations of claim 1. 

Regarding claim 10, Prior art fails to teach the combination of “suspend MCG bearer and MCG transmission of one or more split bearers; maintain SCG bearer and SCG transmission of at least one of the one or more split bearers; construct a message indicating a cause of the failure; encrypt the message based on a configuration of MCG; control the transceiver to transmit the message to the SCG cell via the maintained SCG 

Regarding claim 15, Prior art fails to teach the combination of “suspend MCG bearer and MCG transmission of one or more split bearers; maintain SCG bearer and SCG transmission of at least one of the one or more split bearers; construct a message indicating a cause of the failure; encrypt the message based on a configuration of MCG; transmit the message to the SCG cell via the maintained SCG transmission of the at least one of the one or more split bearer that is one type of Signaling Radio Bearers (SRB) ” in addition to other limitations of claim 15.

Claims 2, 7-9, 11 are allowed as being dependent on claim 1 or 10.

The closest prior art, Chen (US 2015/0133122) teaches in para 0059 that UE detects RLF on MeNB and send RLF cause report including RLF cause to the SeNB, however it doesn’t teach encrypt the message based on a configuration of MCG.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416     


/AJIT PATEL/Primary Examiner, Art Unit 2416